EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Magdalena Cilella (Reg. No. 56,619) on 25 May 2021.
The application has been amended as follows: 

1) Claims 1-12, 14, and 16 are cancelled without prejudice thereto.

2) Claim 13 is amended as follows:

Claim 13. (Currently amended) A method for treatment or prophylaxis of age-related macular degeneration in a human with age-related macular degeneration, comprising administering, to the human, [[]] a composition comprising an effective amount of molecular hydrogen,
wherein the composition is in a form of hydrogen gas-containing gas; and
wherein the administration of the composition is performed through inhalation.


4) Claim 17, first line, “16” is replaced with ---13---

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612